F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        APR 25 2002
                                  TENTH CIRCUIT
                                                                   PATRICK FISHER
                                                                             Clerk

 GARY R. COZZOLINO, JR.,

          Plaintiff-Appellant,

 v.

 FEDERAL BUREAU OF
 INVESTIGATION; ROCKY
 MOUNTAIN DRUG TASK FORCE;
                                                      No. 02-1035
 PUEBLO COUNTY
                                                  (D.C. No. 01-K-2239)
 COMMISSIONER; PUEBLO
                                                        (D. Colo.)
 COUNTY ATTORNEY; PUEBLO
 COUNTY SHERIFF’S
 DEPARTMENT; PUEBLO POLICE
 DEPARTMENT; PUEBLO COUNTY
 PLANNING AND DEVELOPMENT;
 and COLORADO DEPARTMENT OF
 MOTOR VEHICLES,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, Chief Judge, EBEL and LUCERO, Circuit Judges.


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-Appellant Gary R. Cozzolino, Jr. appeals from the district court’s

denial of his motion for reconsideration under Federal Rule of Civil Procedure

60(b). Cozzolino does not identify the grounds on which reconsideration was

warranted, stating only that “[t]here is enough written factual material to proceed

with this case.” Because our review of the record reveals no basis for concluding

that the district court erred by denying the Rule 60(b) motion, we AFFIRM. 1

      Cozzolino has also filed a motion for a “new district court trial,” which is

DENIED.


                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




      1
        To the extent Cozzolino purports to challenge the district court’s dismissal
of his complaint, his appeal is untimely. The limitations period did not run from
the filing of the motion for reconsideration because the motion was not filed
within ten days of judgment, as required by Federal Rule of Appellate Procedure
4(a)(4)(A). Therefore, the appeal’s timeliness is measured from the date of
judgment, and the appeal was filed beyond Rule 4(a)(1)(B)’s 60-day deadline.

                                        -2-